DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the ground(s) that that a search and examination of the entire application would not place a serious burden on the Examiner, whereas it would be a serious burden on Applicant to prosecute and maintain separate applications and the invention in claim 20 is “a non-transitory computer-readable storage
medium storing a computer executable program for controlling a processing system” to perform the etching method of claim 1.  This is not found persuasive because: the inventions of Group I and II have acquired a separate status in the art in view of their different classification ( Group I: claims 1-19, drawn to a method, classified in CPC HO1L21/31116, Group II: claim 20, drawn to a non-transitory computer-readable storage medium storing a computer executable program/a product, classified in CPC GO3F7/705), the determination of the patentability of Group I and II certainly require a different field of search (for example, searching different USPC classes/subclasses, different CPC groups/subgroups), which impose a burden on the examiner; Inventions I and II are related as product and process of use/process of use the non-transitory computer-readable storage medium/product to perform an etching method, according to MPEP& 806.05(h) “The inventions can be shown to be distinct if either or both of the following .
 The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claim(s) 1-3, 4, 7, 9-10, 11, 13-16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemani et al (US 2013/0109187)
  Nemani discloses an etching method comprising:
  preparing a substrate having an etching target portion 304 formed on a blok layer 308 /silicon-containing portion ( page 2, para 0026, fig. 3A)
  plasma-etching the etching target portion 304 of the substrate into trenches 322/predetermined pattern by plasma of a processing gas containing a CF-based gas ( page 3, para 0032, fig. 3B)
 


 wherein said removing the damage layer includes:
forming an oxide 332 of the damage layer 324 by supplying oxygen/oxygen-containing radicals and SiF 4/fluorine-containing radicals and oxidizing the damage layer with the oxygen-containing radicals while etching the damage layer with the fluorine-containing radicals ( page 3, para 0033, 0034-0035)
 removing the oxide 332 by a plasma generated from NF 3/radical treatment or a chemical treatment with a gas ( page 3, para 0036, fig. 3E)
Regarding claim 2, Nemani discloses that the etching target portion 304 is a silicon oxide film ( page 2, para 0029)
Regarding claims 3-4, Nemani discloses that forming the oxide is performed by using plasma generated by O 2 gas/an oxygen-containing gas and SiF 4/a fluorine-containing gas ( page 3, para 0034)
 Regarding claim 7, Nemani discloses that forming the oxide is performed by remote plasma that generates the plasma in a plasma generation space that is separate from a processing space where the substrate is placed ( page 4, para 0040, fig. 4)
 Regarding claim 9, Nemani discloses that removing the oxide is performed by the chemical treatment with NF 3/a processing gas containing a fluorine-containing gas ( page 3, para 0036)
Regarding claim 10, Nemani discloses that removing the oxide is performed by the chemical treatment with NF 3/a processing gas containing and H 20 gas (page 3, para 0034)
3 gas/a reducing gas (page 3, para 0036)
Regarding claim 13, Nemani discloses that in said removing the oxide, a NH 4F/ an ammonium fluoride-based compound produced after the chemical treatment is removed by heating to 100 degree C (page 3, para 0036)
Regarding claim 14, Nemani discloses that removing the oxide is performed by activating a processing gas containing NF 3 gas and NH 3 gas in the plasma (page 3, para 0036), which reads on removing the oxide is performed by the radical treatment with F radicals and N radicals formed by activating a processing gas containing NF 3 gas and NH 3 gas.
 Regarding claim 15, Nemani discloses that a fluorocarbon/CF-based deposit remains as an etching residue after the plasma-etching is performed ( page 3, para 0033), in the removing the damage layer 324, the fluorocarbon/CF-based deposit is removed together with the damage layer ( page 3, para 0033, figs 3C-3D), in the forming the oxide, an oxide of the fluorocarbon/CF-based deposit is formed together with the oxide of the damage layer 324 ( page 3, para 0034-0035) and in the removing the oxide, the oxide of the CF-based deposit is also removed ( page 3, para 0036, fig. 3E)
Regarding claim 16, Nemani discloses that a photoresist layer used as an etching mask remains after said plasma-etching is performed, and the photoresist layer is removed by an ashing process/the oxygen-containing radicals of said forming the oxide ( page 2, para 0027, page 3, para 0035)
Regarding claim 17, Nemani discloses ashing and removing a photoresist layer used as an etching mask remaining after said plasma-etching is performed ( page 3, para 0035, figs 3B-3C), 


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al (US 2014/0199846)
   Meng discloses an etching method comprising:
  preparing a substrate having an etching target portion 3 formed on a substrate 1/silicon-containing portion ( page 2, para 0026-0027, fig.1)
  plasma-etching the etching target portion 3 of the substrate into openings 3A/predetermined pattern by plasma of a processing gas containing a CF-based gas ( page 2, para 0028, fig. 1 )
  removing a silicon-oxygen-carbon-fluorine polymer layer /a damage layer formed due to implantation of fluorocarbon/C and F into the silicon- containing portion exposed at a bottom of the openings 3A/predetermined pattern by the plasma etching ( pages 2-3, para 0028, 0031)
 wherein said removing the damage layer includes:
forming a silicon-oxygen-carbon-fluorine polymer/an oxide of the damage layer by supplying oxygen/oxygen-containing radicals and CHF 3/fluorine-containing radicals and oxidizing the damage layer with the oxygen-containing radicals while etching the damage layer with the fluorine-containing radicals ( page 3, para 0031-0032, 0033)
 removing the oxide by a plasma generated from  C4 F 8 gas/ a chemical treatment with a gas ( page 3, para 0039)
Regarding claim 2, Meng discloses that the etching target portion 3 is a silicon oxide film (page 2, para 0027)
2 gas/an oxygen-containing gas and CHF 3 /a fluorine-containing gas (page 3, para 0031-0032)

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemani et al (US 2013/0109187)
 Nemani discloses a method of removing a polymer layer 324/damage layer that is formed due to implantation of fluorocarbon/C and F into a blok layer 308/silicon-containing portion exposed at a bottom of a trench 322/predetermined pattern that is formed by etching a substrate having an etching target portion 304 formed on the blok layer 308/silicon- containing portion by plasma of a processing gas containing a CF-based gas ( page 2, para 0026, page 3, para 0032, page 3, para 0036, figs 3A, 3B, 3C-3E), the method comprising:
 forming an oxide 332 of the damage layer 324 by supplying oxygen/oxygen-containing radicals and SiF 4/fluorine-containing radicals and oxidizing the damage layer with the oxygen-containing radicals while etching the damage layer with the fluorine-containing radicals ( page 3, para 0033, 0034-0035)
 removing the oxide 332 by a plasma generated from NF 3 gas/a radical treatment or a chemical treatment with a gas ( page 3, para 0036, fig. 3E)

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al (US 2014/0199846)
 
Meng discloses a method of removing a silicon-oxygen-carbon-fluorine polymer layer /a damage layer that is formed due to implantation of fluorocarbon/C and F into a substrate 1/silicon-containing portion exposed at a bottom of an opening 3A/predetermined pattern that is formed by etching a substrate having an etching target portion 3 formed on the substrate 1 /silicon- containing portion by plasma of a processing gas containing a CF-based gas ( pages 2-3, para 0026-0027, 0028, 0031, fig. 1), the method comprising:
 forming a silicon-oxygen-carbon-fluorine polymer/an oxide of the damage layer by supplying oxygen/oxygen-containing radicals and CHF 3/fluorine-containing radicals and oxidizing the damage layer with the oxygen-containing radicals while etching the damage layer with the fluorine-containing radicals ( page 3, para 0031-0032, 0033)
removing the oxide by a plasma generated from  C4 F 8 gas/ a chemical treatment with a gas ( page 3, para 0039)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemani et al (US 2013/0109187) as applied to claim(s) 1-3, 4, 7, 9-10, 11, 13-16, 17 above and further in view of Winniczek et al (US 2010/0105209)
The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 5, Nemani fails to disclose the limitation of wherein, in the forming the oxide, the oxygen- containing gas further contains H 2 gas
 Winniczek discloses a method for etching a silicon layer comprises a step of forming a passivation layer by supplying oxygen gas and H2 gas (page 5, para 0041-0042)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemani’s step of forming the oxide by including H 2 gas
with the oxygen- containing gas to produce OH radicals resulting in faster oxidation of silicon as taught in Winniczek ( page 3, para 0024)
 Unlike the instant claimed invention as per claim 6, Nemani fails to disclose the limitation of
wherein a volume ratio of the fluorine-containing gas to the oxygen-containing gas is 1% by volume (vol%) or less
  Winniczek also discloses that the supply gas flow set point of fluorine-containing gas, oxygen-containing gas may change and independently adjusted during the process (page 3, para 0027, 0032)
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemani’s method by adjusting/optimizing the flow rates/volume of fluorine-containing gas, oxygen-containing gas to obtain any desirable flow rate/volume ratios of the fluorine-containing gas to the oxygen-containing gas including the claimed volume ratio to achieve desired process flexibility as taught in Winniczek (page 3, para 0027)

Claims 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemani et al (US 2013/0109187) as applied to claim(s) 1-3, 4, 7, 9-10, 11, 13-16, 17 above and further in view of Collins et al (US 2009/0302002)
   The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed inventions as per claims 8, 12, Nemani fails to disclose the limitations of wherein said forming the oxide is performed at a pressure in a range of 13.3 to 266.6 Pa and a temperature in a range of 0 to 120°C and wherein said removing the oxide is performed at a pressure in a range of 6.66 to 400 Pa and a temperature in a range of 0 to 120°C.
    Collins discloses a method for removing polymer from a substrate comprises the steps of etching/removing an oxide layer using reactive gas such as fluorocarbon gases in the chamber, supplying oxygen gas to the chamber to process the substrate wherein the pressure and temperature in the chamber are maintained between 10 mTorr ( 1.33 Pa) and about 100 mTorr (13.3 Pa) and between  0 to about 200°C ( pages 5-6, para 0051, 0056, 0058), which reads on the claimed pressure and temperature ranges
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemani’s method by performing the steps of forming the oxide and removing the oxide at conventional plasma processing pressure of 13.3 Pa and  temperature in a range of 0 to 120°C , as taught in Collins, with the reasonable expectation of success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nemani et al (US 2013/0109187) as applied to claim(s) 1-3, 4, 7, 9-10, 11, 13-16, 17 above and further in view of Takahashi et al (US 2015/0252311)
   The features of claims 1, 17 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 18, Nemani fails to disclose the limitations of removing an ashing residue by a wet treatment after said ashing and removing the photoresist layer is performed after said removing the ashing residue
  Takahashi discloses a process for producing semiconductor device comprises a step of removing an ashing residue by a cleaning composition wet treatment after ashing (page 3, para 0062)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the steps of removing an ashing residue by a wet treatment after the ashing and performing the step of removing the damage layer after removing the ashing residue in order to sufficiently remove the ashing residues without damaging an interlaying insulating structure as taught in Takahashi ( page 8, para 0156)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713